     Case 2:19-cv-00236 Document 354 Filed 10/07/19 Page 1 of 1 PageID #: 3650



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  AT CHARLESTON


DON BLANKENSHIP,

              Plaintiff,


v.                                                  CIVIL ACTION NO. 2:19-cv-00236


HONORABLE ANDREW NAPOLITANO (RET.) et al.,

              Defendants.



                                       ORDER


        For reasons appearing to the court, this action is hereby REASSIGNED from the

docket of the Honorable Robert C. Chambers, United States District Judge, to the

Honorable John T. Copenhaver, Jr., United States District Judge.

        Copies of this Order shall be forwarded by the Clerk to Judge Chambers, Judge

Copenhaver, and counsel of record.


                                        DATED: October 7, 2019




                                        _________________________________________
                                         _________
                                                ________________
                                                __            ____
                                                              __  _ ______________
                                                                           __
                                                                           __
                                        RORY L. PERRY
                                                   RRY II, Clerk
                                                PERR
                                                PE RR       Clerrk of Courtt
